Citation Nr: 1757250	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to an initial compensable disability rating for residuals of a traumatic brain injury (TBI).

7.  Entitlement to an increased disability rating in excess of 20 percent for lumbar strain with degenerative disc disease. 

8.  Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1968 to June 1975.  He also periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) in the United States Air Force Reserve from June 1975 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2011 and October 2013 and from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

The Board notes that the October 2013 rating decision separately denied entitlement to service connection for PTSD and bipolar disorder.  However, under the guidelines of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the issues have been merged to encompass any psychiatric disability, however diagnosed, as characterized on the title page.

The Board also notes that the July 2011 rating decision denied entitlement to an increased disability rating in excess of 10 percent for the Veteran's lumbar spine disability.  During the pendency of the appeal, a February 18, 2014 rating decision increased the disability rating to 20 percent effective from December 6, 2010.  As the assigned evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran submitted additional evidence related to his increased rating claim for residuals of a TBI after the September 2016 statement of the case, including an April 2017 private evaluation from Dr. J.  However, the Veteran waived the initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c).  Moreover, as the Board is granting entitlement to a TDIU as well as the Veteran's service connection claims for a psychiatric disorder and a cervical spine disorder, there is no prejudice to the Veteran in reviewing any additional records related to these claims.  For the remaining claims on appeal, the AOJ will have an opportunity to review these records upon remand.

The issues of entitlement to an increased disability rating in excess of 20 percent for lumbar strain with degenerative disc disease, and entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the right lower extremity associated with lumbar strain with degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In February 2017, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss be withdrawn.

2.  In a December 2005 rating decision, the RO denied the Veteran's service connection claim for a cervical spine disorder.  Although the Veteran filed a notice of disagreement in January 2006, and a statement of the case was issued in March 2006, he did not file a timely substantiae appeal, no new and material evidence was received prior the expiration of the appeal period, and no relevant service department records have since been received.

3.  The evidence received since the December 2005 rating decision relates to unestablished facts and raises the reasonable possibility of substantiating the claim for entitlement to service connection for a cervical spine disorder.

4.  The Veteran's cervical spine disorder, diagnosed as degenerative disc disease, is directly related to an injury incurred during a period of INACDUTRA.

5.  The Veteran has been diagnosed with PTSD based on an established, in-service stressor.

6.  Prior to April 6, 2017, the Veteran's TBI produced no higher than a 0 level of impairment in any facet, including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  

7.  On and after April 6, 2017, the Veteran's TBI produced mildly decreased motor activity and moderately impaired judgment, equating to a level 2 impairment, but no higher; the other 8 facets equated to a level 1 and/or 0 impairment.

8.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The December 2005 rating decision that denied the Veteran's service connection claim for a cervical spine disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  The evidence received since the December 2005 rating decision is new and material, and the claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria to establish entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease, have been met.  38 U.S.C. §§ 101, 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).

5.  The criteria to establish entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

6.  Prior to April 6, 2017, entitlement to an initial compensable disability rating for residuals of a TBI is denied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2017).  

7.  On and after April 6, 2017, entitlement to an initial 40 percent disability rating for residuals of a TBI is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8045 (2017).

8.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.41, 4.1, 4.3, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  See September 2016.  The record does not indicate that the AOJ attempted to obtain the Veteran's SSA records.  However, neither the Veteran nor the record has suggested that these records are relevant to his increased rating claim for residuals of a TBI.  As such, the Board concludes that the Veteran's SSA records need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).







II.  Law and Analysis

Entitlement to an Increased Disability Rating in Excess of 30 Percent for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the February 2017 hearing, the Veteran testified on the record that he wished to withdraw the issue of entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss.  See February 2017 Board Hearing Transcript (Tr.), page 2.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.

Whether New and Material Evidence has been Submitted to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Cervical Spine Disorder

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).  If the claimant files a timely notice of disagreement with the decision and the AOJ issues a statement of the case, a substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis and is considered to be chronic diseases for VA compensation purposes, if chronicity during service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDTURA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24); 38 C.F.R. §§ 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

The Veteran's service connection claim for a cervical spine disorder was initially denied in a December 2005 rating decision.  The RO stated that the disorder did not occur in, and was not caused by, the Veteran's active service.  The Veteran was notified of this decision and his appellate rights in a December 2005 letter.  After the Veteran submitted a timely notice of disagreement in January 2006, he was furnished with a statement of the case in March 2006.  However, the Veteran did not submit a timely substantive appeal in response to the statement of the case, and no further evidence was received prior to the expiration of the appeal period.  As a result, the December 2005 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).
At the time of the March 2006 statement of the case, the evidence of record included the Veteran's statements, his service treatment records (STRs), an October 2005 VA examination, and private treatment records dated from October 2001 to March 2005.  In the Veteran's February 2005 claim, he reported that he injured his neck as well as his lumbar spine on October 13, 1984.  The Veteran's STRs prior to this date are silent for complaints, treatment, or diagnoses related to a cervical spine disorder.  STRs from October 13, 1984 stated that the Veteran fell from the back of a C-141 plane and landed on his buttocks.  The Veteran had been brought to the emergency room by an ambulance with complaints of back pain.  Both cervical spine and lumbar spine x-rays were ordered.  One record noted an assessment/diagnosis of contusion/spasm of the lower back, and another record stated that he had blunt trauma to the buttocks with ligament/muscle strain.

However, an October 15, 1984 STR noted that the Veteran believed he may have landed on his feet in a squat position before falling backwards onto his back.  The Veteran felt a sharp pain run up his back and reported that he was unable to move his feet for a while until a tingling sensation returned.  X-rays showed no acute bony pathology in the lumbosacral spine.  There was a small osteophyte beginning to form on the right side between the vertebral bodies of T12 and L1.  The impression was acute musculoligamentous low back sprain.  The record stated that they did not think that the Veteran would experience any permanent disability or deformity as a result of the injury.  

An October 20, 1984 STR later noted that the Veteran had a spasm and pain in the midline lumbar area.  A November 16, 1984 STR indicated that the Veteran had a full range of motion in his cervical and lumbar spine.  This record stated that the Veteran had no loss of consciousness when he fell, but he had been stunned.  The assessment at that time was back/buttock contusion.  On December 13, 1984, medical certificates stated that the Veteran had been disabled from October 14, 1984 to November 30, 1984.  The record noted that the Veteran's injury had occurred during a period of INACDUTRA from October 12, 1984 to October 13, 1984.  The diagnosis was contusion to the lumbar spine area.  The Veteran was found to be medically requalified for operational duty on December 1, 1984.

Subsequent STRs dated in February and March of 1985 reported that the Veteran had been the driver in a car accident on January 31, 1985 and experienced a questionable loss of consciousness.  The Veteran had some decreased range of motion in his left shoulder, but no neck tenderness.  His neck had a good range of motion, and cervical spine x-rays were negative.

The Veteran later denied having recurrent pain in Reports of Medical History dated in May 1985, April 1986, April 1987, and March 1988.  However, the Board notes that these questionnaires did not contain a choice specific to neck pain.  The Veteran's spine was marked as normal in subsequent service examinations dated in May 1985, April 1987, June 1989, February 1991, and June 1993.  In a June 1992 service examination, the spine/other musculoskeletal category was marked as abnormal, but the record indicated that the abnormality was related to the Veteran's femur.  The Veteran also denied having recurrent back pain the June 1992 Report of Medical History.  However, he did report having recurrent back pain both before and after this record in February 1991 and June 1993.

After service, an October 28, 2003, a record from Dr. L. stated that the Veteran's neck had a normal range of motion, but there was a question of whether the Veteran had cervical radiculopathy.  A subsequent October 29, 2003 record noted the Veteran's report that 10 to 15 years before the visit when he was in the Air Force, he fell from the back of an airplane onto the runway and hurt his back.  Dr. L. noted that the Veteran had known disc disease in his back, but his neck was reportedly never imaged.  An MRI of the Veteran's cervical spine from the same date revealed that moderate to severe degenerative disc disease was present at the C3-4, C4-5, and C5-6 levels with mild changes at C6-7.  A left-sided disc herniation was also present at C6-7.

During the October 2005 VA examination, the Veteran informed the examiner that he landed on his feet after falling from the airplane during service, and he had experienced low back pain since that time.  The Veteran denied having neck pain until two years before the examination.  At that time, he noticed tingling in his left hand, and his cervical spine MRI revealed disc herniation.  The October 2005 VA examiner stated that the Veteran had mixed congenital and acquired cervical spinal stenosis as a result of his multilevel degenerative disc disease in the cervical spine.  The Veteran stated that Dr. L. had informed him that the current findings were caused 20 years before the 2005 imaging.  The examiner opined that it was less likely than not that the Veteran's cervical spinal stenosis was related to his military service.  The examiner based the opinion on her understanding that the Veteran's pain only began two years before the examination.

The Board notes that after the March 2006 statement of the case, military personnel records were associated with the claims file.  However, these records are related to administrative matters, such as background information, performance evaluations, and awards that the Veteran received during service.  Thus, these records are not related to the Veteran's service connection claim for a cervical spine disorder.  As a result, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to these facts and the Veteran's claim should not be reconsidered on this basis.

The newly submitted evidence additionally includes a January 2007 medical opinion from Dr. L.  In a January 2007 record associated with the opinion, Dr. L. stated that the Veteran had degenerative cervical spine disease status post surgery.  The opinion noted that Dr. L.'s neurologic practice had been following the Veteran since 2001, and Dr. L. evaluated the Veteran for cervical radiculopathy in 2003.  An MRI at that time showed degeneration of the disc between the third and fourth, fourth and fifth, fifth and sixth, and sixth and seventh bones of the cervical spine with compression of the cervical spinal cord between the third and fourth bone.  The Veteran ultimately had surgery for this issue.  Dr. L. observed that in the mid-1980's, the Veteran was documented to have fallen out of an airplane and onto his back on the runway.  According to Dr. L., the back and neck injury that resulted would certainly be the most logical cause of the progressive degeneration of the Veteran's cervical spine and subsequent surgery.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the previous evidence of record, it relates to the previously unestablished question of nexus, and it raises the reasonable possibility of substantiating the claim.  This evidence is also presumed to be credible.  Justus, 3 Vet. App. at 513.  Consequently, the Veteran's service connection claim for a cervical spine disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

As the Board has reopened the Veteran's service connection claim for a cervical spine disorder, the Board has considered whether it is appropriate to address the merits of the claim without remand to the RO for action.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").  In light of the favorable outcome below, it is clear that the Veteran is not prejudiced by the Board's adjudication of the issue on a de novo basis.

In terms of a current disability, a February 2012 VA examination report related to the cervical spine shows that the cervical degenerative disc disease discussed in Dr. L.'s January 2007 opinion was still present during the current appeal period.

The record also reflects that the Veteran has been consistent in reporting that he injured his neck during the 1984 fall since his initial claim in 2005.  In addition, the Veteran more recently detailed that when he fell backwards onto his buttocks, he continued falling back and hit his head on concrete.  See December 2012 Statement.  He also stated that he was knocked unconscious.  The Veteran is competent to report the observable details of his in-service injury.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although this account conflicts with the November 1984 STR's report that he did not lose consciousness, the Board finds that his report of hitting his head is consistent with the record's statement that he had been stunned.  Moreover, the Veteran was awarded service connection for residuals of a TBI based on a July 2013 VA examiner's determination that the Veteran experienced a mild TBI as a result of the October 13, 1984 fall.  See October 2013 Rating Decision; July 2013 VA examination.  Affording the Veteran the benefit of the doubt, the Board finds his report that he sustained both a neck injury and a back injury on October 13, 1984 is credible; and as a result, evidence of an in-service neck injury is established.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Regarding the question of nexus, the Board has considered the opinions provided by the VA examiner in October 2005 and Dr. L. in January 2007.  The Board notes that no medical opinion was provided by the examiner who conducted the February 2012 VA examination.  The Board finds that the October 2005 VA examiner's negative opinion has minimal probative value.  The examiner relied on the fact that the Veteran's symptoms manifested after service, but she did not explain the significance of this finding.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  As previously noted, service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  See 38 C.F.R. § 3.303 (d).  In contrast, the probative value of Dr. L.'s opinion is far greater.  Dr. L. was familiar with the relevant facts of the Veteran's history, and he provided a clear rationale that was based on his medical knowledge.

In light of the above discussion, the Board finds that the weight of the evidence supports finding that the Veteran's degenerative disc disease of the cervical spine is directly related to the October 13, 1984 neck injury incurred during a period of INACDUTRA.  Service connection for a cervical spine disorder, diagnosed as degenerative disc disease, is therefore granted.  38 C.F.R. § 3.303(d).  As the record supports a grant of direct service connection, the Board need not consider any other theory of entitlement advanced.

Entitlement to Service Connection for a Psychiatric Disorder, to include PTSD and Bipolar Disorder

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in December 2016, which is after August 4, 2014.  Thus, the DSM-V is applicable in the present case.

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).

During the appeal period, the Veteran has identified several stressful events from service that he contends contributed to his PTSD.  One event occurred while the Veteran was stationed in Vietnam, and it involved the enemy firing at, and endangering, the Veteran's plane while he flew over Cambodia.  See June 2017 psychological disability examination from Dr. R.  The Veteran reported that his emotional problems began to emerge around 1971 upon his return from Vietnam.  The Veteran's military personnel records reflect that he served in Vietnam during his initial period of active duty service in the Air Force.  A February 1970 military personnel record also stated that during the period from July 1969 to January 1970, the Veteran flew special missions in his role as a navigator, including eight combat missions in the combat area of Southeast Asia.  In light of this evidence, the Board finds that the Veteran's combat-related stressor is consistent with the conditions and circumstances of his service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).  The stressor is therefore established.

Regarding the question of a diagnosis, Dr. R., PhD, conducted a psychological evaluation of the Veteran in June 2017.  Dr. R. determined that under the DSM-V, the Veteran had a diagnosis of PTSD.  Dr. R.'s report indicates that this diagnosis was based on the Veteran's established stressor.  The Board finds that Dr. R.'s diagnosis of PTSD should be afforded great probative value as Dr. R. has the expertise necessary to reach an appropriate assessment, and his conclusion was based on his review of relevant records as well as his evaluation of the Veteran. 

The Board notes that the during a prior VA examination in July 2013, the examiner checked a box to indicate that the Veteran had a diagnosis of PTSD that conformed to the DSM-IV criteria.  However, the examiner later stated in the report that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV. Instead, the examiner found that he met the DSM-IV criteria for a diagnosis of bipolar disorder not otherwise specified (NOS).  Nevertheless, the DSM-V criteria are applicable in this case.  The Board also notes that the examiner did not consider the Veteran's established stressor related to Cambodia.  Thus, Dr. R.'s determination is more probative.  Moreover, in a psychiatric/psychological impairment questionnaire attached to the June 2017 report, Dr. R. noted that the Veteran also had diagnoses of PTSD and bipolar disorder 2 under the DSM-IV criteria.

Based on the foregoing, the Board finds that the most probative evidence of record demonstrates that the Veteran has a current diagnosis of PTSD under the DSM-V criteria that is related to his established stressor.  Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is therefore granted.  Although the Veteran has received diagnoses for different psychiatric disorders during the appeal period, the evidence does not differentiate symptoms attributable to PTSD versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his PTSD.

Entitlement to an Initial Compensable Disability Rating for Residuals of a TBI

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently in receipt of a noncompensable disability rating for his service-connected residuals of a TBI, effective from March 14, 2012.  The Veteran's disability has been evaluated under Diagnostic Code 8045.  Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.

Under Diagnostic Code 8045, the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  A 100 percent evaluation will be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated at "total," the overall evaluation is based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

However, not every facet has every level of severity.  The "subjective symptoms" facet, for example, provides for an impairment level of 0, 1, or 2, which corresponds to 0 percent; 10 percent; and 40 percent, respectively.

Notes are included with Diagnostic Code 8045.  Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

After reviewing the evidence of record, the Board finds that prior to April 6, 2017, an initial compensable evaluation is not appropriate.  Effective April 6, 2017, a 40 percent initial disability rating is warranted.

In the period before April 6, 2017, a VA examination was conducted to evaluate the Veteran's residuals of a TBI was conducted in July 2013.  The examiner evaluated the severity of the TBI-related cognitive impairment and associated subjective symptoms.  However, the examiner determined that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  His judgment was normal; his social interaction was routinely appropriate; and the examiner stated that the Veteran was always oriented to person, time, place, and situation.  The Veteran additionally had normal motor activity, visual spatial orientation, and state of consciousness.  No neurobehavioral effects were present.  The Veteran was also to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The examiner found that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  There were no other pertinent physical findings, including scars related to a TBI.

The examiner discussed the results of neuropsychological testing that was performed in November 2012.  The testing summary noted that the Veteran presented to the evaluation with concerns regarding forgetfulness and problems with concentration, organization, and planning.  The record acknowledged that these issues had been observed by the Veteran's providers in the past, but they had been historically attributed to the secondary effects of the Veteran's bipolar disorder.  However, the Veteran and his wife felt that the Veteran's cognitive difficulties, in addition to his emotional difficulties (depression, impulsivity, hypomanic/manic behaviors) might represent residual effects of his TBI.  However, the testing results indicated that the Veteran's function was intact across all cognitive domains.  The Veteran's performance on measures of verbal learning and memory, visual memory, nonverbal problem solving, visual perceptual discrimination, confrontation naming, and fine motor speed ranged from high average to superior relative to his age and education-matched peers.  His attention and visual memory were average, and his verbal fluency was low average.  Fine motor dexterity was low average with his non-dominant (left) hand and borderline with his dominant (right) hand.

In terms of mood, the Veteran had a euthymic affect that bordered on hypomanic.  His speech was mildly pressured, and there was evidence of tangential thinking as well as flight of ideas.  Although the Veteran reported having significant stress and worry related to his wife's health and personal financial difficulties, he appeared to minimize the mood symptoms on direct interview.  The summary noted that the Veteran's treatment records reflected that his mood had been stabilized for some time on his medication regimen.  He was also seen regularly by the mental health clinic for mood management.  Despite the evidence of mild and lateralized motor dysfunction on testing; and a relative mild weakness in verbal fluency, the Veteran's overall neuropsychological profile was not strongly suggestive of a neuropathological process.  

The summary also stated that it was also unlikely the Veteran's reported cognitive symptoms were attributable to the head injury that he sustained in 1984.  It was highly that the type of head injury described by the Veteran would result in persistent neuropsychological sequelae.  Even if the Veteran did experience cognitive sequelae immediately after the 1984 injury, it was expected that these symptoms would have resolved over a period of several months to a few years.  It was more likely that the Veteran's observed and perceived cognitive difficulties in everyday life were secondary to a mood disorder, specifically his bipolar disorder.  There was a strong genetic component in the Veteran's family for the disorder, and he demonstrated hypomanic behaviors at baseline consistent with this disorder.  While the Veteran reported a historical diagnosis of attention deficit/hyperactivity disorder (ADHD), this diagnosis was purely speculative based on a retrospective report of symptoms.  Moreover, the diagnosis was complicated by the Veteran's bipolar disorder, which had many overlapping symptoms with ADHD.

The July 2013 examiner opined that based on the Veteran's history and the objective neuropsychological testing performed in November 2012, the Veteran's current reports and presentation were subjective in nature and the result of his bipolar disorder rather than his TBI.  His neuropsychological testing demonstrated no significant cognitive deficits and a relatively high level of functioning.  Therefore, the examiner concluded that the Veteran had no current level of disability from his in-service TBI.  The Board finds that this opinion is probative as it was based on clinical data and other rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  To the extent that the Veteran's reported symptoms are attributable to his bipolar disorder, the Board again notes that it considers all of the Veteran's psychiatric symptoms as attributable to his now service-connected PTSD.  See Mittleider, 11 Vet. App. at 182.  Thus, these symptoms will be contemplated in the disability rating assigned by the RO when it implements the Board's grant of service connection for PTSD.

The July 2013 VA examination reflects that the Veteran's level of impairment was not higher than 0 for any facet of cognitive impairment, including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; and communication.  Moreover, the examination did not show that a total level of impairment was warranted for consciousness.  There were also no identified residuals of a TBI.  The remaining evidence of record prior to April 6, 2017 does not demonstrate that the Veteran experienced a higher level of impairment in any of these facets, and there were no residuals as a result of his TBI.  The Board notes that the Veteran continued to report experiencing symptoms of cognitive and emotional problems after this examination.  During the February 2017 Board hearing, the Veteran described experiencing delayed reactions, memory problems, and headaches in relation to his TBI.  However, the record before April 6, 2017 does not contain evidence that is equally or more probative than the July 2013 VA examiner's opinion to suggest that these symptoms were attributable to the Veteran's residuals of a TBI.

The Board has considered the Veteran's opinion that he experienced symptoms that were attributable to a TBI during this period.  However, the question of whether the Veteran has current impairments or symptoms as a result of his TBI is a complex medical question that is beyond the immediately observable cause-and-effect relationship within the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing a dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (stating that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Nevertheless, to the extent that the Veteran is competent to opine on this matter, the Board finds that the opinion of the July 2013 VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to reach his determination.  Thus, the examiner's opinion outweighs the lay statements of record.

Thus, the currently assigned 0 percent disability rating appropriately reflects the highest severity level of 0 assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Entitlement to an initial compensable disability rating for residuals of a TBI prior to April 6, 2017 is therefore not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

On April 6, 2017, a private evaluation related to the Veteran's residuals of a TBI was conducted by Dr. J., a psychiatrist.  After evaluating the Veteran's domains of functioning, Dr. J. determined that he had a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misspelling items), attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran's judgment was also moderately impaired; meaning that for complex or unfamiliar decisions, he was usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.  In addition, his social interaction was occasionally inappropriate.  

However, the Veteran was always oriented to person, time, place, and situation.  He was also able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  He did not experience an altered state of consciousness.

The Veteran's motor activity was mildly decreased or with moderate slowing due to apraxia.  His visual spatial orientation was mildly impaired, meaning that the Veteran occasionally became lost in unfamiliar surroundings, and he had difficulty reading maps or following directions, but he was able to use assistive devices such as a global positioning system (GPS).  The Veteran additionally had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.

Dr. J. also noted that the Veteran had subjective symptoms of sciatica, cervical spine symptoms, and balance problems.  However, the Veteran has been separately granted entitlement to service connection for his cervical spine disorder, and an evaluation will be assigned by the RO.  In addition, he is already in receipt of a separate 10 percent disability rating for his radiculopathy of the right lower extremity, which is rated under Diagnostic Code 8520, 38 C.F.R. § 4.71a, for paralysis of the sciatic nerve.  Thus, these issues are not to be considered in the evaluation of the Veteran's TBI.  With regard to balance problems, neither Dr. J. nor the other evidence of record has suggested that this symptom was attributable to a distinct diagnosis that could be evaluated under another diagnostic code.  Thus, the Board will consider the balance issue under the subjective symptoms facet of Diagnostic Code 8045.  In this regard, Dr. J. stated that the Veteran had three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work family or other close relationships.

Dr. J. noted that it was likely that the Veteran's impairments would produce both good and bad days, both mentally and physically.  Based on Dr. J.'s evaluation, the Board has assigned a 0 for the Veteran's level of impairment in orientation and communication.  In addition, a total impairment level for consciousness is not warranted.  The evaluation also shows that a 1 should be assigned for the Veteran's level of impairment in memory, attention, concentration, and executive functions; social interaction; visual spatial orientation; subjective symptoms; and neurobehavioral effects.  A 2 is assigned for judgment and motor activity.  Thus, the evaluation does not show an impairment level higher than 2 in any facet of cognitive impairment.  Accordingly, a 40 percent disability rating, but no higher, is warranted on and after April 6, 2017.  38 U.S.C. § 5107(b).

For entire claims period, the Board has also considered Diagnostic Code 8045's instruction to consider whether the Veteran is entitled to SMC.  The Board notes that SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

However, the record does not show that the Veteran has a single service-connected disability that is rated as 100 percent disabling.  The record also fails to reflect that the Veteran is permanently housebound by reason of any of his service-connected disabilities.  The Board has also considered whether the Veteran is entitled to SMC compensation under any other provision, to include 38 U.S.C.A. § 1114(k), but finds that he is not.  Neither the Veteran nor the record suggests the need for aid or attendance, significant sensory impairments, loss of use of an extremity, or erectile dysfunction as a result of his TBI.  Accordingly, SMC is not warranted in this case.

Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1555; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Board notes that the Veteran's TDIU claim was raised in the context of his increased rating claim for his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The claim was filed on December 6, 2010.  Thus, the current appeal period begins on December 6, 2009 one year prior to the date of receipt of his increased rating claim. 38 C.F.R. § 3.400 (o)(2) (2017).  Beginning on December 6, 2009, the Veteran has been in receipt of a 20 percent disability rating for bilateral hearing loss, a 10 percent disability rating for lumbar strain with degenerative disc disease, a 10 percent disability rating for bilateral tinnitus, and a 10 percent disability rating for radiculopathy of the right lower extremity.  On and after December 6, 2010, the Veteran had a 20 percent disability rating for lumbar strain with degenerative disc disease.  The Veteran has also been awarded a noncompensable disability rating for residuals a TBI effective from March 14, 2012, and a 40 percent disability as of April 6, 2017.  

The Veteran has a combined disability rating of 40 percent from December 6, 2009 to December 5, 2010; 50 percent from December 6, 2010 to December 19, 2011; 60 percent from December 20, 2011 to April 5, 2017; and 70 percent effective from April 6, 2017.  38 C.F.R. § 4.25.  As such, the Veteran did not meet the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a) until April 6, 2017.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board notes that the Veteran's disability ratings for his now service-connected cervical spine disability and PTSD have yet to be assigned by the RO.  However, as the Board is granting entitlement to a TDIU effective from the last date that the Veteran worked during the appeal period, there is no prejudice to the Veteran in proceeding with a decision rather than deferring the issue until the Board's grants of service connection can be implemented by the RO.  In this regard, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at 6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.") Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  The Board will consequently consider whether a TDIU is warranted for the entire period on appeal.

The Veteran contends that his service-connected disabilities prevent him following any substantially gainful occupation.  See August 2017 VA Form 21-8940.
The Veteran obtained a Master of Business Administration (MBA) in business management and accounting in the 1970's, and he also received training in computer system management in the early 1980's.  

The Veteran reported that he last worked sometime in 2012.  He was self-employed from 1996 to 2012 as the owner of a car wash.  See June 2017 evaluation from Dr. R.  The Veteran reported working 30 hours per week and earning a maximum of 3000.00 dollars per month in this position.  See March 2017 VA Form 21-8940.  The Veteran reported that this business failed as a result of credit problems related to identity theft.  The record also indicates that the Veteran taught accounting at a university in 2012 or 2013 for 2 days a week over the course of approximately 8 weeks.  See Tr., page 28-29; April 2017 DBQ from Dr. J.  The Veteran reported that he was not asked to return to this position.  See Tr., page 28.  Since he became too disabled to work, the Veteran stated that he has applied to positions related to accounting and customer service, but he has not received a job offer.  See March 2017 VA Form 21-8940.  Consequently, the Veteran stopped working in 2012 or 2013, but the exact date is unavailable.  Nevertheless, the Board is granting entitlement to a TDIU, and the RO will set an effective date after determining the last date that the Veteran worked.

Regarding the Veteran's residuals of a TBI, during the July 2013 VA examination, the examiner stated that the Veteran did not have any residual conditions attributable to a TBI that affected his ability to work.  In the April 2017 evaluation of the Veteran's TBI, Dr. J. did not provide an opinion regarding the impact of the Veteran's TBI on his ability to work.  He noted that it was difficult to make this assessment due to the fact that the Veteran was not working at the time of the evaluation.

Regarding the Veteran's tinnitus and bilateral hearing loss, a May 2013 VA examiner stated that the Veteran reported that these disabilities impacted his ability to work.  He explained that he was unable to hear his wife when she became upset and he was unable to hear when he experienced ringing.  These reports are consistent with the Veteran's reports of functional impairment during a March 2012 VA examination related to hearing loss and tinnitus.	
In terms of the Veteran's service-connected PTSD, Dr. R. noted in the June 2017 psychological evaluation that the Veteran had a constricted affect and reported symptoms of insomnia, depressed moods, and unstable mood swings.  There was no evidence of a formal thought disorder, impairment in orientation, hallucinations or delusions.  Dr. R. concluded that the Veteran's now service-connected PTSD was associated with a permanent impairment in functioning as a result of depression (prominent) with anxiety and unstable mood swings.  Dr. R. opined that the Veteran's psychological symptoms had a moderately negative effect on his ability to perform full-time independent work in a competitive work setting.  Dr. R. noted that both the Veteran's treatment records and presentation during the evaluation were consistent with this level of functioning.  He was thus precluded from employment at the time of the evaluation.  Dr. R. allowed that with psychological care and appropriate psychoactive medication, the Veteran would be capable of limited, low-stress work placement, but only in a supported/sheltered and supervised work setting.  However, Dr. R. opined that the Veteran would be an unreliable and unproductive employee even under these restricted working conditions as a result of his psychiatric symptoms.   

The Board finds that Dr. R.'s opinion is highly probative as it contains a full rationale with supporting factual data.  In addition, the November 2012 neuropsychological assessment and the July 2013 VA examination for PTSD reflect that the psychiatric symptoms discussed by Dr. R. have been present since at least 2012.  The July 2013 VA examiner noted that the Veteran's psychiatric symptoms included a depressed mood and anxiety.  The Veteran also had difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstance, including work or a worklike setting; grossly inappropriate behavior; impaired judgment, impaired abstract thinking; and impaired impulse control.  As previously noted, despite the fact that these symptoms were associated with bipolar disorder in those evaluations, the Board finds that all of the Veteran's psychiatric symptoms are attributable to his service-connected PTSD.  See Mittleider, 11 Vet. App. at 182.

Regarding the Veteran's cervical spine disability, the Veteran reported during the February 2012 VA examination that he had neck pain on and off.  He experienced functional loss that was manifested by less movement than normal and pain on movement.  The examiner stated that the Veteran's cervical spine disability did not impact his ability to work.  However, this opinion is not probative as the examiner did not provide any rationale.  In November 2015 a Southeastern Spine Institute record noted that the Veteran experienced neck pain, and his cervical range of motion was severely limited with left lateral rotation and bending.

Turning to the Veteran's lumbar spine disability, in January 2011, a VA examiner who evaluated the Veteran's lumbar spine stated that he was unable to lift more than a grocery bag.  He did not experience functional limitations with walking, but he was unable to stand for more than 3 to 4 minutes.  In addition, the Veteran could not sit for more than a few minutes.  The Veteran also stated that he had flare ups once a week during which he could not perform any physical activity.  The Board notes that in March 2012, two VA medical opinions were obtained regarding the Veteran's employability in conjunction with a VA examination of his lumbar spine.  Both examiners stated that it was extremely difficult to interview the Veteran as a result of his psychiatric symptoms.  The Veteran's conversation was tangential and he had difficulty staying on task.  One examiner concluded that the Veteran would be able to perform light physical and sedentary jobs, and the other examiner agreed.  The first examiner explained that the Veteran was unable to quantify his limitations for lifting, walking distances, and standing to assess his physical activity limitations.  The Board finds that these opinions provide little probative value.  The first examiner's assessment was based on an internally inconsistent examination of the Veteran's lumbar spine.  In that examination, the examiner stated that there was objective evidence of pain in nearly all planes of motion for range of motion testing; but she also reported that the Veteran did not experience any functional loss, including pain on movement.  Moreover, the examiner's description of the difficulties that resulted from the Veteran's psychiatric symptoms provides further support for Dr. R.'s opinion.

During the May 2013 VA examination of the Veteran's lumbar spine and radiculopathy of the right lower extremity, the examiner stated that the Veteran had difficulty with sitting for more than 20 minutes, standing for more than 15 minutes, lifting more than 30 pounds, and bending.  The Veteran also experienced paresthesias and/or dysthesia in the right lower extremity.  Functional loss associated with his lumbar spine disability included pain on movement and interference with sitting, standing, and/or weight-bearing.  Despite these findings, the examiner opined that neither the Veteran's lumbar spine disability nor his radiculopathy of the right lower extremity impacted his ability to work.  The examiner stated that the Veteran was able to perform both sedentary and physical activity.  The Board does not find that this opinion is very probative.  The examiner did not include any explanation to reconcile how the Veteran remained capable of sedentary or physical employment in the face of his noted limitations with sitting, standing, lifting, and bending.

In November 2015, Dr. M. wrote a letter on the Veteran's behalf regarding the Veteran's lumbar spine disability.  Dr. M. explained that he had been treating the Veteran on a monthly basis since April 2015.  Upon physical examination, the Veteran experienced tenderness as well as limitation of motion with pain beginning at or before 30 degrees of forward flexion.  The pain left the Veteran unable to walk for a long time or lift anything heavy.  Dr. M. opined that the Veteran could not sit for more than 2 hours out of an 8 hour day.  If he were to work, Dr. M. estimated that the Veteran would be absent from work approximately once a month.  Dr. M. concluded that the Veteran was incapable of performing substantially gainful employment as a result of the symptoms and limitations stemming from his lumbar spine disability.  The Board finds that this opinion is entitled to significant probative weight.  Dr. M.'s conclusion is based on his medical expertise and supported by a rationale that is consistent with the reported clinical findings.

The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board also notes that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the most probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted effective from the Veteran's last date of employment.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal regarding the issue of entitlement to an increased disability rating in excess of 30 percent for bilateral hearing loss is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for a cervical spine disorder is reopened.

Entitlement to service connection for a cervical spine disorder, diagnosed as degenerative disc disease, is granted.

Entitlement to service connection a psychiatric disorder, diagnosed as PTSD, is granted.

Prior to April 6, 2017, entitlement to an initial compensable disability rating for residuals of a TBI is denied.

On and after April 6, 2017, entitlement to an initial 40 percent disability rating for residuals of a TBI is granted.

Entitlement to a TDIU is granted.



REMAND

The Veteran was provided with a VA examination to evaluate his lumbar spine disability in May 2013.  However, subsequent records suggest that this examination report may not reflect the current severity of his disability.  The examiner stated that the Veteran did not have any objective evidence of painful motion during range of motion testing apart from pain with forward flexion at 70 degrees.  After the examination, the Veteran reported having severe and worsening low back pain as well as difficulty bending forward.  See January 2014 record from Dr. H.; April 2014 record from Southeastern Spine Institute.  The February 2017 Board hearing testimony also reflects that he experienced pain with bending at 10 to 15 degrees.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected lumbar strain with degenerative disc disease.

Regarding the Veteran's increased rating claim for radiculopathy of the right lower extremity, the Board also finds that a remand is required to obtain a contemporaneous VA examination that addresses all of the pertinent rating criteria.  The Veteran's radiculopathy of the right lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under this diagnostic code, the next higher 20 percent rating is awarded for moderate incomplete paralysis of the sciatic nerve.  The term incomplete paralysis indicates a degree of lost to impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The Veteran was last provided with a VA examination regarding his radiculopathy of the right lower extremity in May 2013.  At that time, the examiner noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy; and no level of paralysis was present in any of the Veteran's nerves.  Although the examiner also marked that there were no symptoms attributable to any peripheral nerve conditions, she noted that the Veteran had paresthesias and/or dysesthesias.  The examiner indicated in another section of the report that the symptoms were present in both lower extremities, but the examiner did not report the severity of the symptoms.  In addition, the May 2013 muscle strength testing showed that the Veteran had normal strength in his lower extremities.  However, the Veteran has since reported that he experiences weakness in his right lower extremity.  See Tr., page 17.  In light of the inadequate VA examination and the evidence indicating that the severity of the Veteran's symptoms have increased since the May 2013 VA examination, an additional VA examination to evaluate the disability should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

As previously noted, the record indicates that the Veteran receives SSA disability benefits.  However, the claims file does not contain a copy of the decision to deny benefits or the records upon which that decision was based.  As the Veteran's increased rating claims for his lumbar strain with degenerative disc disease and radiculopathy of the right lower extremity are already being remanded for additional development, the AOJ should also attempt to obtain the Veteran's SSA records on remand.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine strain with degenerative disc disease and radiculopathy of the right lower extremity.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Ralph H. Johnson VA Medical Center dated since August 2015.

2.  Obtain a copy any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the preceding development in paragraphs 1 and 2, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his lumbar spine strain with degenerative disc disease and radiculopathy of the right lower extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the lumbar spine strain with degenerative disc disease and radiculopathy of the right lower extremity under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why he or she could not do so.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his lumbar spine strain with degenerative disc disease, to include radiculopathy of the right lower extremity.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


